PER CURIAM: *  This case presents an identical issue to one we recently addressed in Green Tree Servicing, L.L.C. v. Charles, 872 F.3d 637 (5th Cir. 2017): whether a district court’s order compelling arbitration and dismissing the case with prejudice constitutes a final appealable order when a case involving the same parties and essentially the same dispute is stayed in the district court pending arbitration. We held in Charles that the district court’s order was not a final appealable order, and we therefore dismissed for lack of jurisdiction. Id. at 639-40. We similarly DISMISS this case for lack of jurisdiction.   Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.